DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. § 103 as being obvious over the cited prior art have been fully considered and are persuasive. The rejection of claims 1-20 under 35 U.S.C. § 103 as being obvious over the cited prior art has been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/913,351 (hereinafter 351 claim 12).
351 claim 12 teaches a method of controlling fountain solution thickness on an imaging member surface of a rotating imaging member in a digital image forming device (“A method of controlling fountain solution thickness on an imaging member surface of a rotating imaging member in a digital image forming device, the digital image forming device configured to print a current image having an ink quantity metric level at a region of a printed substrate”), comprising:
a) printing a current image having a grayscale level at a region of a print substrate, the printing including applying a fountain solution layer at a dispense rate onto the imaging member surface, vaporizing in an image wise fashion a portion of the fountain solution layer to form a 
b) measuring an ink quantity metric of the current image printed at the region of the printed substrate (“a) measuring an ink quantity metric of an image printed at a region of a print substrate with a sensor of the digital image forming device, the image having at least one printed line at the region”);
c) comparing the measured ink quantity metric to a predefined target ink quantity metric (“b) comparing the measured ink quantity metric to a predefined target ink quantity metric”);
d) modifying the fountain solution dispense rate based on the comparison (“c) modifying a fountain solution dispense rate based on the comparison for a subsequent printing of a subsequent image by the digital image forming device using the modified fountain solution dispense rate”); and
e) printing a subsequent image using the modified fountain solution dispense rate (“further comprising after step c), printing the subsequent image using the modified fountain solution dispense rate”).
351 claim 12 does not teach wherein the ink quantity metric is ΔE.
The examiner takes Official Notice that ΔE is such a well-known ink quantity metric, that the International Commission on Illumination (CIE) has developed at least three standards (e.g., 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify 351 claim 12 to use ΔE as the specific ink quantity metric, because ΔE is a well-known ink quantity metric that is commonly used in industry to quantify printing quantity, thereby resulting in b) measuring ΔE of the current image printed at the region of the printed substrate; c) comparing the measured ΔE to a predefined target ΔE; d) modifying the fountain solution dispense rate based on the comparison; and e) printing a subsequent image using the modified fountain solution dispense rate.
 Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/913,351 (hereinafter 351 claim 11).
351 claim 11 teaches a method of controlling fountain solution thickness on an imaging member surface of a rotating imaging member in a digital image forming device, the digital image forming device printing a current image having a grayscale level at a region of a print substrate, the printing including applying a fountain solution layer at a dispense rate onto the imaging member surface, vaporizing in an image wise fashion a portion of the fountain solution layer to form a latent image, applying ink onto the latent image over the imaging member surface, and transferring the applied ink from the imaging member surface to the print substrate at the region, the method comprising (“The method of Claim 7, further comprising before step a), printing the current image at the region of the printed substrate, the printing including applying a fountain solution layer at fountain solution dispense rate onto the imaging member surface, vaporizing in an image wise fashion a portion of the fountain solution layer to form a latent image, applying ink 
a) measuring an ink quantity metric of the current image printed at the region of the printed substrate (“a) measuring an ink quantity metric of the current image printed at the region of the printed substrate”);
b) comparing the measured ink quantity metric to a predefined target ink quantity metric (“b) comparing the measured ink quantity metric to a predefined target ink quantity metric); and 
c) modifying the fountain solution dispense rate based on the comparison for a subsequent printing of a subsequent image by the digital image forming device using the modified fountain solution dispense rate (“c) modifying a fountain solution dispense rate based on the comparison for a subsequent printing of a subsequent image by the digital image forming device using the modified fountain solution dispense rate”).
351 claim 11 does not teach wherein the ink quantity metric is ΔE.
The examiner takes Official Notice that ΔE is such a well-known ink quantity metric, that the International Commission on Illumination (CIE) has developed at least three standards (e.g., dE76, dE94, and dE00) for measuring ΔE, as admitted by Applicant in their Specification (p. 20, ¶ 0047).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify 351 claim 11 to use ΔE as the specific ink quantity metric, because ΔE is a well-known ink quantity metric that is commonly used in industry to quantify printing quantity, thereby resulting in a) measuring ΔE of the current image printed at the region of the printed substrate; b) comparing the measured ΔE to a predefined target ΔE; and c) modifying the fountain solution dispense rate based on the comparison for a subsequent printing 
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/913,351 (hereinafter 351 claim 1).
351 claim 1 teaches a method of measuring fountain solution thickness on an imaging member surface during a printing operation of an image by a digital image forming device, comprising:
a) measuring an ink quantity metric of an image printed at a region of a printed substrate with a sensor of the digital image forming device, the ink quantity metric at the region being a measure of change in visual perception between the region and a non-printed area of the printed substrate; and
b) estimating, with a controller of the digital image forming device, the thickness of fountain solution on the imaging member surface during the printing operation of the image based on the measured ink quantity metric.
351 claim 1 does not teach wherein the ink quantity metric is ΔE.
The examiner takes Official Notice that ΔE is such a well-known ink quantity metric, that the International Commission on Illumination (CIE) has developed at least three standards (e.g., dE76, dE94, and dE00) for measuring ΔE, as admitted by Applicant in their Specification (p. 20, ¶ 0047).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify 351 claim 1 to use ΔE as the specific ink quantity metric, because ΔE is a well-known ink quantity metric that is commonly used in industry to quantify printing quantity, thereby resulting in a) measuring ΔE of an image printed at a region of 
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/913,351 (hereinafter 351 claim 2).
351 claim 2 teaches the step a) including measuring the ink quantity metric of the image with a sensor downstream an image transfer station of the digital image forming device in an image processing direction
351 claim 2 does not teach wherein the ink quantity metric is ΔE.
The examiner takes Official Notice that ΔE is such a well-known ink quantity metric, that the International Commission on Illumination (CIE) has developed at least three standards (e.g., dE76, dE94, and dE00) for measuring ΔE, as admitted by Applicant in their Specification (p. 20, ¶ 0047).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify 351 claim 2 to use ΔE as the specific ink quantity metric, because ΔE is a well-known ink quantity metric that is commonly used in industry to quantify printing quantity, thereby resulting in the step a) including measuring the ΔE of the image with a sensor downstream an image transfer station of the digital image forming device in an image processing direction.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/913,351 (hereinafter 351 claim 3).

351 claim 3 does not teach wherein the ink quantity metric is ΔE.
The examiner takes Official Notice that ΔE is such a well-known ink quantity metric, that the International Commission on Illumination (CIE) has developed at least three standards (e.g., dE76, dE94, and dE00) for measuring ΔE, as admitted by Applicant in their Specification (p. 20, ¶ 0047).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify 351 claim 3 to use ΔE as the specific ink quantity metric, because ΔE is a well-known ink quantity metric that is commonly used in industry to quantify printing quantity, thereby resulting in comparing the measured ΔE to a predefined target ΔE, and modifying the fountain solution dispense rate based on the comparison for a subsequent printing of a subsequent image by the digital image forming device using the modified fountain solution dispense rate.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/913,351 (hereinafter 351 claim 4).
351 claim 4 teaches the step b) further comprising estimating the thickness of fountain solution on the imaging member surface via a lookup table stored in a storage device of the digital image forming device (“the step b) further comprising estimating the thickness of fountain solution on the imaging member surface via a lookup table stored in a storage device of the digital image forming device).
Allowable Subject Matter
Claims 2-10, and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the claim is deemed to be directed to a nonobvious improvement over US 2013/0186290 A1. The claim comprises a step of estimating the thickness of fountain solution on an imaging member surface during the printing of the current image based on the measured ΔE of the printed region of the substrate, so as to optimize and to control the printing process.
Regarding claim 5, the claim is deemed to be directed to a nonobvious improvement over US 2013/0186290 A1. The claim comprises the step b) including measuring the ΔE of the printed region with a sensor downstream an image transfer station of the digital image forming device in an image processing direction, so as to optimize and to control the printing process.
Regarding claim 7, the claim is deemed to be directed to a nonobvious improvement over US 2013/0186290 A1. The claim comprises comparing the measured ΔE to a predefined target ΔE, including comparing the measured ΔE at the grayscale level to a predefined target ΔE at said grayscale level, so as to optimize and to control the printing process.
Regarding claim 9, the claim is deemed to be directed to a nonobvious improvement over US 2013/0186290 A1. The claim comprises wherein the grayscale level is greater than zero, and the ΔE of the current image printed at the region is a measure of change in visual perception between the region and a non-printed area of the printed substrate, so as to optimize and to control the printing process.
Regarding claim 10, the claim is deemed to be directed to a nonobvious improvement over 
Regarding claim 12, the claim is deemed to be directed to a nonobvious improvement over US 2013/0186290 A1. The claim comprises estimating the thickness of fountain solution on the imaging member surface during the printing of the current image based on the measured ΔE of the printed region of the printed substrate, so as to optimize and to control the printing process.
Regarding claim 14, the claim is deemed to be directed to a nonobvious improvement over US 2013/0186290 A1. The claim comprises a) measuring ΔE of the current image printed at the region of the printed substrate, the step a) including measuring ΔE of the printed region with a sensor downstream an image transfer station of the digital image forming device in an image processing direction, so as to optimize and to control the printing process.
Regarding claim 15, the claim is deemed to be directed to a nonobvious improvement over US 2013/0186290 A1. The claim comprises b) comparing the measured ΔE to a predefined target ΔE, the step b) including comparing the measured ΔE at the grayscale level to a predefined target ΔE at said grayscale level, so as to optimize and to control the printing process.
Regarding claim 16, the claim is deemed to be directed to a nonobvious improvement over US 2013/0186290 A1. The claim comprises wherein the grayscale level is greater than zero, and the ΔE of the current image printed at the region is a measure of change in visual perception between the region and a non-printed area of the printed substrate, so as to optimize and to control the printing process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/LEO T HINZE/
Patent Examiner
AU 2853
05 January 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853